Name: Council Regulation (EEC, Euratom, ECSC) No 2023/83 of 18 July 1983 amending Regulation (EEC, Euratom, ECSC) No 440/83 in respect of the shiftwork allowances for officials and other servants of the European Communities
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  organisation of work and working conditions
 Date Published: nan

 22. 7 . 83 Official Journal of the European Communities No L 199/3 COUNCIL REGULATION EEC, EURATOM, ECSC No 2023/83 of 18 July 1983 amending Regulation (EEC, Euratom, ECSC) No 440/83 in respect of the shift ­ work allowances for officials and other servants of the European Communities HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 9 of Regulation (EEC, Euratom, ECSC) No 440/83 : 'With effect from 1 July 1982, the amounts of Bfrs 6 207, 10 242 and 13 966 for the shiftwork allowances laid down in Article 9 of Regulation (ECSC, EEC, Euratom) No 372/82 (2) shall be replaced by Bfrs 6 592, 10 877 and 14 832 respec ­ tively. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 440/83 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the conditions of employment, Having regard to the proposal from the Commission, Whereas an error was made in the submission of the proposal for Regulation (EEC, Euratom, ECSC) No 440/83 ; whereas this error must be corrected, 0 OJ No L 47, 19 . 2 . 1982, p. 13 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1983 . For the Council The President Y. CHARALAMBOPOULOS (&gt;) OJ No L 56, 4 . 3 . 1968 , p . 1 . (2 OJ No L 53, 26 . 2. 1983 , p . 1 .